Citation Nr: 1717693	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  16-59 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for bilateral hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1943 to March 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which reopened the Veteran's previously denied claim, and awarded service connection for bilateral hearing loss and assigned a 70 percent rating, effective April 1, 2016.  

The Veteran's entitlement to a TDIU is part and parcel of the increased rating claim on appeal.  See July 2016 Notice of Disagreement; Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's bilateral hearing loss has been manifested by no worse than Level IX hearing impairment in the right ear and Level X hearing impairment in the left ear. 

2.  The Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for bilateral hearing loss are not met.  38 U.S.C.S. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 (2016).

2.  The criteria for a TDIU are met.  38 U.S.C.S. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss 

The Veteran asserts that he is entitled to an initial rating in excess of 70 percent for bilateral hearing loss.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appeal period before the Board begins on April 1, 2016, the effective date VA granted entitlement to service connection for bilateral hearing loss.  

In general, disability ratings are based on the average impairment of earning capacity, and are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
In rating hearing loss specifically, disability ratings are derived from a mechanical application of the Rating Schedule, using numeric designations based upon the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.85; see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  By applying the tables in the Rating Schedule to the Veteran's test results, a Roman numeral designation is assigned, ranging from Level I for essentially normal acuity to Level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI and Table VIa.  These Roman numeral designations are then used to determine the percentage evaluation for hearing impairment by applying Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.  

If the evidence showed that the severity of the Veteran's disability was different at distinct times, "staged" or separate ratings could be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board concludes that the Veteran's hearing loss disability has not significantly changed at any point throughout the appeal period and that as such, staged ratings are not warranted. 

The Veteran was afforded audiological testing during a June 2016 VA examination.  This examination contains the only audiological testing of record.  During the examination the Veteran reported functional impact of needing to have relatives speak close to his ear, or write things down for him to read.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The puretone threshold values identified from the examination report are as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
80
105
105+
LEFT
75
85
95
105
105+


The average puretone threshold from 1000 to 4000 Hertz was 91.25 decibels in the right ear and 97.5 decibels in the left ear.  This exceptional pattern of hearing loss allows for employment of Table VI or Table VIa to rate the Veteran's hearing loss, whichever is more favorable.  38 C.F.R. §4.86(a).  However, the examiner indicated that speech recognition would not be appropriate because of language difficulties, cognitive problems inconsistent word recognition scores, etc.  As such, the Veteran's puretone thresholds will be applied to Table VIa only.  38 C.F.R. § 4.85(c).   

The puretone threshold values correlate, in Table VIa, to Level IX hearing impairment for the right ear and Level X hearing impairment for the left ear, which results in a 70 percent disability rating according to Table VII. See 38 C.F.R. § 4.85, Diagnostic Code 6100, Tables VIA and VII.

As noted above, the assignment of disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, even considering the Veteran's reports as to the effects of his hearing loss on his daily life, the relevant evidence shows that the criteria for an initial rating in excess of 70 percent are not met.  


TDIU

The Veteran asserts that he is entitled to a TDIU due to his bilateral hearing loss. See July 2016 Notice of Disagreement at 2.  

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran is currently in receipt of a 70 percent disability rating for bilateral hearing loss, a 10 percent rating for amputation of his left middle finger, and noncompensable rating for an operative scar from closure of the left middle finger amputation.  Accordingly, the schedular requirements for a TDIU have been met for the entire appeal period.  38 C.F.R. § 4.16(a).  

Entitlement to a TDIU is based on an individual's particular circumstances, including education, training, and work history.  Rice v. Shinseki, 22 Vet. App. at 452; Beaty v. Brown, 6 Vet. App. 532 (1994).  The determination of whether a veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Court has held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability - not whether a veteran is unemployable solely due to his service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran has a sixth grade education.  See October 2001 VA Form 21-8940 at 2.  After retiring from service, the Veteran was a farmer, but has not worked for the entire appeal period.  See October 2011 VA Examination at 15.   

During a February 2012 VA examination, the examiner determined that the Veteran experiences decreased dexterity and grip strength as a result of his amputated left middle finger. 

During a June 2013 VA examination, the examiner stated that the left middle finger amputation's functional impact was that the Veteran has mild to moderate restriction in securing sedentary work, and moderate to severe restriction securing physical work. 

As mentioned above, the functional impact of the Veteran's bilateral hearing loss is that people need to talk into his hear for him to be able to hear, or they need to write what they are saying down so he can read it.  See June 2016 VA Examination at 3. 

Even though the question of whether a veteran is unable to secure of follow a substantially gainful occupation is a factual rather than a medical question, the Board finds the medical evidence noted above to be highly probative in identifying the severity of his service-connected disabilities and the impact of his symptoms on his ability to secure and maintain gainful employment.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Given the Veteran's prior work experience as a farmer and his sixth grade education, and without regard to his age, the Board finds that his severe bilateral hearing loss, which requires people to speak into his ear in order for him to hear them, combined with his finger amputation that results in decreased dexterity, grip strength and severely limits his physical abilities, excludes him from securing or following a substantially gainful occupation.  The evidence of record therefore shows that he is entitled to an award of TDIU based on the aggregate impact of his service-connected disabilities.  


ORDER

Entitlement to an initial rating in excess of 70 percent for bilateral hearing loss is denied. 

Entitlement to a TDIU is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


